United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-476
Issued: July 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant timely appealed the December 12, 2005 merit decision
of the Office of Workers’ Compensation Programs, which granted a schedule award for
employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has greater than 15 percent hearing loss in his right ear.
FACTUAL HISTORY
Appellant, a 69-year-old retired firefighter, has an accepted claim for employment-related
bilateral noise-induced hearing loss, which arose on or about December 22, 1999. He filed a
claim for a schedule award on September 10, 2004. In a decision dated December 12, 2005, the
Office awarded appellant a schedule award for 15 percent loss of hearing in the right ear.1 The
1

The Office awarded compensation for a period of 54.6 days (7.8 weeks), from July 13 to September 5, 2004.

Office based its determination on the November 29, 2005 calculations of its medical adviser,
who, in turn, relied on the July 13, 2004 audiological evaluation and report submitted by
Dr. Gerald G. Randolph, a Board-certified otolaryngologist and Office referral physician.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
Using the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the losses at each frequency
are added up and averaged.5 Then, the “fence” of 25 decibels is deducted because, as the
A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.6 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, and then added to the greater loss and the total is divided by six to arrive at the amount
of the binaural hearing loss.8
ANALYSIS
In reviewing appellant’s July 13, 2004 audiogram, the frequency levels recorded at 500,
1,000, 2,000 and 3,000 hertz for the right ear reveal decibel losses of 20, 20, 35 and 65,
respectively, for a total of 140 decibels. This figure when divided by four results in an average
hearing loss of 35 decibels. The average loss of 35 is reduced by 25 decibels to 10, which when
multiplied by 1.5 represents a 15 percent monaural hearing loss for the right ear. Testing for the
left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 20,
2

The Act provides that, for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
3

20 C.F.R. § 10.404 (2007).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

A.M.A., Guides at 250 (5th ed. 2001).

6
7
8

Id.
Id.
Id.

2

10, 20 and 50 decibels respectively, for a total of 100 decibels. Utilizing the above-noted
formula (100 ÷ 4 = 25 − 25 = 0) results in a 0 percent monaural hearing loss for the left ear.
Based on the 15 percent loss in the right ear and the 0 percent loss in the left, appellant has a 2.5
percent binaural loss (0 percent x 5 = 0 percent + 15 percent = 15 percent ÷ 6 = 2.5 percent),
which would properly be increased to 3 percent.9
A three percent binaural loss would entitle appellant to six weeks’ compensation (three
percent x 200 weeks).10 However, by awarding appellant solely for the right ear monaural loss
of 15 percent, he received an additional 1.8 weeks’ compensation (15 percent x 52 weeks = 7.8
weeks).11 The record does not include any credible medical evidence demonstrating a greater
loss of hearing than the 15 percent right ear loss awarded by the Office on December 12, 2005.
CONCLUSION
Appellant does not have more than 15 percent hearing loss involving the right ear.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4b(2)(b) (March 2005).

10
11

See supra note 2.
Id.

3

